DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sung Chul Park et al (WO 2019/151831) in which we used U. S. Patent Application: 2020/0388850, as legal English translated document, here after Park, further in view of Motonari Kifune et al (WO 2019/038970) in which we considered U. S. Patent Application: 2020/0144657, as legal English translated document, here after Kifune.
Claim 1 is rejected. Park teaches a method for manufacturing an electrode sheet comprising a current collector foil, and an electrode mixture layer and a (protective) insulating layer (as it protects the under layers) disposed adjacent to each other on the current collector foil [0073-0075, 0087], comprising: 
a coating material preparation step of preparing an electrode mixture layer coating material obtained by fluidizing components of the electrode mixture layer along with a solvent (making slurry) [(0108, 0145] and a protective insulating layer coating material obtained by fluidizing components of the protective insulating layer along with a solvent [0017, 0041],
a coating step of coating the electrode mixture layer coating material and the protective insulating layer coating material, adjacent to each other, on the current collector foil, and
a drying step of drying the electrode mixture layer coating material and the protective insulating layer coating material on the current collector foil after the coating step, wherein there exists a period in which the electrode mixture layer coating material and the protective insulating layer coating material are present, in contact with each other both in a wet state, on the current collector foil, in a time from the coating step to the drying step (wet-on-wet coating) [0146, 0147]. Although Park does not teach the thickness of protective insulating layer less than thickness of the electrode mixture layer in the coating step. However, teaches the thickness of insulating protecting layer is 0.02 to 0.4 of thickness of the electrode mixture layer (in final product) [0095]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the thickness of the electrode mixture layer in coating step more than thickness of insulating productive layer, because it is obvious to do that for getting final product of having thinner insulating protective layer than the electrode mixture layer. Park does not teach simultaneously coating the electrode mixture layer coating material and the protective layer on the current collector adjacent to each other. Kifune teaches making an electrode mixture layer and protective layer adjacent to it by using a die head wherein the electrode mixture layer coating material and the protective layer simultaneously coat on the current collector [0051, 0052]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode sheet as Park teaches, where electrode mixture layer and protective layer form adjacent to each other by using a die head having to groove, therefore the electrode mixture layer coating material and the protective layer simultaneously coat on current collector, because it is suitable method of making electrode sheet.
Response to Arguments
Applicant's arguments filed 03/15/22 have been fully considered but they are not persuasive. The applicant argues Park does not teach simultaneously depositing electrode mixture material and protective layer, however Kifune teaches it (see claim rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712